The parties conducted discovery, which was contested by the
                intervenors on the basis that HandiCab's requests were vague and overly
                broad. The Taxicab Authority agreed. Before the scheduled hearing date,
                and after the close of discovery, two of the intervenors brought motions for
                summary judgment, arguing that no genuine issue of material fact existed
                because HandiCab had only submitted evidence pertaining to the disabled
                population when it was actually requesting medallions to serve everyone
                in the Las Vegas area. Following oral argument, the Taxicab Authority
                granted both motions for summary judgment, resulting in the denial of
                HandiCab's application. HandiCab appealed the decision to respondent
                Nevada Transportation Authority (NTA), which affirmed the Taxicab
                Authority's decision. The district court denied HandiCab's petition for
                judicial review. HandiCab now appeals.
                            HandiCab challenges the Taxicab Authority's denial of its
                application to operate a taxicab company. We review the order denying
                HandiCab's petition for judicial review "in the same manner as the district
                court: Tor clear error or abuse of discretion." UMC Physicians' Bargaining
                Unit v. Nevada Serv. Emp. Union, 124 Nev. 84, 88, 178 P.3d 709, 712
                (2008) (footnote omitted) (quoting Grover C. Dils Med. Ctr. v. Mend itto,
                121 Nev. 278, 283, 112 P.3d 1093, 1097 (2005)). "We will defer to an
                administrative body's interpretations of its governing statutes or
                regulations only if the interpretation is within the language of the
                statute." Id. at 89, 178 P.3d at 712. We review the agency's decision to
                determine whether it was arbitrary or capricious, and thus, based on an
                abuse of discretion. NRS 233B.135(3)(0; State Tax Comm'n v. Am. Home
                Shield of Nevada, Inc., 127 Nev. „ 254 P.3d 601, 603 (2011).



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                The Taxicab Authority's interpretation of NRS 706.8827 was sound and its
                conclusion that HandiCab failed to carry its evidentiary burden was not
                arbitrary, capricious, or an abuse of discretion
                             Before a certificate of public convenience and necessity may
                issue, the Taxicab Authority must consider five factors under NRS
                706.8827(2): (a) the applicant's fitness, (b) legislative policy, (c) the impact
                on existing cab companies, (d) whether existing taxi companies will not
                meet the needs of the territory, and (e) benefit to the public and taxicab
                business in the territory. The Taxicab Authority concluded that HandiCab
                did not establish any genuine issues of material fact regarding whether a
                need existed for 40 new medallions that the current certificate holders
                would not meet as required under factors (b) and (d). Under NRS
                706.8827(2)(b), the applicant must show that "[t]he proposed operation
                will be consistent with the legislative policies set forth in NRS 706.151."
                NRS 706.151 directs the Taxicab Authority to "provide for fair and
                impartial regulation," promote safety and economical service, and to
                "discourage any practices which would tend to increase or create
                competition that may be detrimental to the traveling and shipping public
                or the motor carrier business . . . ." NRS 706.151(1). NRS 706.8827(2)(d)
                provides that the applicant must show "[t]he holders of existing
                certificates will not meet the needs of the territory for which the certificate
                is sought if the certificate is not granted."
                             We conclude that the Taxicab Authority's interpretation of
                NRS 706.8827 was sound. With respect to NRS 706.8827(2)(b), the
                Taxicab Authority balanced the entry of a new market participant with
                the financial viability of current competitors and the needs of the public.
                Due to the economic downturn, the Taxicab Authority concluded that 40
                additional medallions would be inconsistent with NRS 706.151. This

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
conclusion was within its statutory directive and discretion, and supported
by substantial evidence. See NRS 706.8827(2)(b); NRS 705.151(1).
            NRS 706.8827(2)(d) refers to "territory" generally, not a
particular portion of the population. HandiCab encouraged the Taxicab
Authority to read the phrase "will not" as "have not;" however, this
reading is not consistent with the language of the statute. Further,
HandiCab argues that it was seeking restricted, handicapped medallions;
however, the only restriction on these medallions is the type of vehicle
that can be used, not the type of passengers that can be picked up.
Finally, the Taxicab Authority did not act in an arbitrary or capricious
manner when it concluded that HandiCab failed to show the existence of
genuine issues of material fact regarding (1) whether need existed for 40
new handicapped-equipped vehicles that could pick up and drop off
anyone, anytime, anywhere, and (2) whether existing certificate holders
will not meet that need.
The Taxicab Authority's grant of summary judgment was not in excess of
its constitutional or statutory authority
            HandiCab argues that the Taxicab Authority should not have
granted the intervenors' motions for summary judgment without holding a
full hearing. We disagree. NRS 233B.121(1) provides that in a contested
case, all parties must be afforded an opportunity for hearing after
reasonable notice. The parties must have the opportunity to respond and
present evidence and argument on all issues involved. NRS 233B.121(4).
HandiCab did not object to the filing of dispositive motions during the pre-
hearing conference and, in fact, agreed to their deadlines. HandiCab
submitted its pre-filed testimony, received notice of the motions for
summary judgment, provided briefing in response, and submitted oral
argument at the Taxicab Authority hearing. Therefore, we conclude that
                the Taxicab Authority's grant of summary judgment was within its
                constitutional and statutory authority. See NRS 233B.135(3)(a).
                The Taxicab Authority's conclusion that HandiCab's discovery request was
                overbroad was neither arbitrary nor capricious
                           HandiCab argues that the Taxicab Authority should have
                allowed it to conduct discovery into all of the intervening cab companies'
                financial records showing profits and losses, operating expenses, and
                income for 2003 to 2007. We disagree.
                           The Taxicab Authority's conclusion that HandiCab's discovery
                requests were overbroad was within its discretion. The Taxicab Authority
                also directed HandiCab to review its website, which contains industry-
                wide reports on profitability of individual cab companies. The language of
                NRS 706.8827 refers to "existing certificate holders" generally, which
                could include cab companies that were not intervenors, and the industry-
                wide statistics provided on the Taxicab Authority's website would be
                sufficient to make such a showing. Further, the intervenors invited
                HandiCab to review reports and trip sheets detailing the use of handivans
                in their office. The Taxicab Authority also encouraged HandiCab to
                redraft its discovery requests, which was not done. "[T]he legal process
                due in an administrative forum 'is flexible and calls for such procedural
                protections as the particular situation demands."   Minton v. Bd. of Med.
                Examiners, 110 Nev. 1060, 1082, 881 P.2d 1201, 1204 (1982); see also
                Dutchess Bus Servs, Inc. v. Bd. of Pharmacy, 124 Nev. 701, 713, 191 P.3d
1159, 1167 (2008) (providing that the discovery provisions of the Nevada
                Rules of Civil Procedure do not apply to administrative agencies).
                Therefore, we conclude the Taxicab Authority's decision to deny
                HandiCab's overbroad discovery request was neither arbitrary nor
                capricious. See NRS 233B.135(3)(f). As a consequence, the district court
SUPREME COURT
        OF
     NEVADA
                                                    5
(0) 1947A
                did not clearly err or abuse its discretion in denying HandiCab's petition
                for judicial review. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'




                                                   Douglaa—,



                                                   Saitta

                cc:   Hon. Michelle Leavitt, District Judge
                      E. Paul Richitt, Jr., Settlement Judge
                      Martin & Allison, Ltd.
                      Snell & Wilmer, LLP/Las Vegas
                      Attorney General/Las Vegas
                      Moran Law Firm, LLC
                      Mark E. Trafton
                      Marc C. Gordon
                      Tamer B. Botros
                      Eighth Judicial District Court Clerk




                      'We have considered the parties' remaining arguments and conclude
                they are without merit.


SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A